The defendant’s petition for certification for appeal from the Appellate Court, 54 Conn. App. 98 (AC 17621), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that evidence of recurring icing conditions in the year prior to the plaintiffs accident was relevant and admissible to prove constructive notice of the specific ice condition that caused the plaintiffs injury?
“2. Did the Appellate Court properly conclude that evidence of an accident one day prior to the plaintiffs accident, which was caused by a recurring icing condition, was properly admitted to prove constructive notice of the specific ice conditions that caused the plaintiffs injury where the evidence established that the condition did not exist at least most of the period between the two accidents?
*927Decided September 9, 1999
The Supreme Court docket number is SC 16187.
Louis B. Blumenfeld and William J. Scully, in support of the petition.
Kathryn Calibey, in opposition.
“3. Did the Appellate Court properly conclude that there was sufficient evidence for the jury to conclude that the defendant had constructive notice of the icing condition?”